On Petition for Rehearing. Filed July 21st, 1917.
Robinson, J.
No decision of a cause is ever satisfactory to the party against whom it is given. Though this case has been well argued and considered, a motion is filed to reargue and reconsider it on every point that has been argued and considered. The case is fairly debatable. It is one on which lawyers and judges may differ and continue to differ even if there were a dozen arguments. The case turns not so much on questions of law as on disputed questions of fact, and in reasoning and drawing inferences from proved facts there is great reason for differences. The facts and the law are stated in the opinion, which has been signed and concurred in by all the judges and by the special opinion of Judge Ohristianson. Thus, all the judges of this court and the judge of the district court have concurred in the verdict of the jury, and it is idle to continue the argument. Motion denied.